Order entered May 13, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00163-CV

     JOHN THOMAS, M.D., J.A.A. ENTERPRISES, LLC D/B/A SOUTH PLAINS
        LINDSEY’S DAY SPA, AND MELISSA MCRAE, D.O., Appellants

                                           V.

                          BIOTE MEDICAL, LLC, Appellee

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-09503

                                       ORDER

      Before the Court is appellee’s May 9, 2019 “Unopposed Motion for Extension of Time.”

We GRANT the motion and ORDER appellee’s brief due on or before June 10, 2019.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE